McGILL, Justice.
This is a workman’s compensation case. The trial court entered judgment based upon a jury verdict awarding appellant compensation for 65 weeks of total temporary incapacity, and 300 .weeks of partial permanent incapacity, less certain sums paid by appellee. Appellant filed on October 23, 1954 an original and on November 17, 1954 an-'amended/motion 'for a.new trial, each of..which on motion of appellee was dismissed by the trial court because not timely filed.
Appellant’s sole .point is'that no judgment as provided by Rule 306a, Texas Rules of Civil Procedure ’ was ever signed by the trial judge, and it was not incumbent upon him to file a motion for a new trial until the judgment was signed. Appellee contends that the judgment was signed by the trial judge, but by inadvertence the date on which it was signed was not stated in the judgment. • !
In its order .dismissing appellant’s amended motion for new trial the court found and recited, that the judgment was signed on October 18,. 1954. The record is sufficient to sustain this finding, therefore no error was shown by the dismissal of the motions for new trial. ,
The judgment is affirmed.